Citation Nr: 0514990	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-05 425	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for erectile dysfunction.



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to 
February 1946.

The veteran brought this appeal to the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In May 2003, the veteran testified at a Board videoconference 
hearing before the Board.  A transcript (T) of the hearing 
has been associated with the claims file.  

In October 2003, the Board remanded the issue of service 
connection for erectile dysfunction to the RO for further 
development.  This matter was recently returned to the Board 
for appellate consideration.


FINDING OF FACT

Erectile dysfunction was initially manifested many years 
after the veteran's military service and the competent and 
probative medical evidence does not associate it with 
circumstances of service or a service-connected atrophy of 
the right testicle.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in service, and it is 
not proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
VA obligations with respect to notice and duty to assist.  
The implementing regulations, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) were issued in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  This change 
in the law is applicable here as the veteran's claim was 
filed after the date of enactment of the VCAA.  

Under the VCAA, the VA must notify the veteran of evidence 
and information necessary to substantiate his claims and 
inform him as to whether he or VA bears the burden of 
producing or obtaining that evidence or information. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case the record shows the veteran was notified of the 
information necessary to substantiate his claims by means of 
the discussions in the October 2002 rating decision and the 
January 2003 Statement of the Case (SOC). He was specifically 
told about the requirements to establish successful claims 
and of the reasons that the evidence in his case was 
inadequate.  The veteran was further informed of which 
information and evidence he was to provide to VA and of which 
information and evidence VA would obtain on his behalf by 
means of the foregoing correspondence, as well as March 2002 
and April 2004 letters from the RO. 

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) (usually the RO) decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004).  In this case, the initial AOJ decision 
was made after the VCAA notice was issued so there is no 
deficiency in the timing of the notice.

With respect to the content of a VCAA notice, such notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant in April 2004 does not contain the 
"fourth element," as it expressly invites the veteran to 
submit such evidence.  On page two of the letter in bold 
italicized type it provides that "If you have any evidence 
in your possession that pertains to your claim, please send 
it to us."  Thus the Board finds that the appellant was 
notified of the need to give to VA any evidence pertaining to 
the claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims. 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2004).  The RO obtained the veteran's 
available private medical treatment records. There is no 
indication of relevant available medical records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002). The veteran was afforded a VA examination in October 
2002 and on remand in May 2004.

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  

In the present case, the RO informed the veteran in the March 
2002 and April 2004 letters that it would be to the veteran's 
benefit to submit any additional evidence as soon as 
possible. The RO also told the veteran that he should submit 
additional evidence within 60 days, but it also informed him 
that such evidence must be received by VA within one-year 
from the date of the letter or retroactive benefit would not 
be payable.  Thus, the RO notified the veteran that he 
ultimately had one year to submit evidence, and therefore, 
the Board finds that there is no prejudice to the appellant 
as a result of any legal deficiency in the VCAA notice 
furnished pursuant to the invalidated regulation and that no 
useful purpose would be served by further delaying appellate 
review to provide corrected notice that the appellant has one 
year to provide additional information or evidence.  
Furthermore, revisions to 38 U.S.C.A. § 5103 contained in 
the Veterans Benefits Act of 2003, which was made effective 
retroactively to November 9, 2000, the effective date of the 
VCAA, specify that VA is not prohibited from making a 
decision on a claim before the expiration of the one-year 
period after a notice to the veteran and his representative 
of the information needed to complete an application for 
benefits.  See the Veterans Benefits Act of 2003, P.L. 108-
183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) [to be 
codified at 38 U.S.C. § 5103(b)].  As noted above, there is 
no deficiency in the veteran's case at hand, nor would there 
be otherwise by operation of the new law.  

In summary the veteran had the opportunity to identify 
additional evidence but be did not respond to the April 2004 
VCAA notice.  He did report for the May 2004 examinations, 
which the Board ordered through its October 2003 remand in 
order to insure that the record would support an informed 
determination.  Accordingly, the requirements of the VCAA 
have been met by the RO to the extent possible.  Having 
determined that the duty to notify and the duty to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.

Erectile Dysfunction

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's must 
assess the credibility and the probative value of evidence of 
record in its entirety.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify.").

The basic three requirements for prevailing on a claim for 
service connection are (1) competent evidence of a current 
disability (a medical diagnosis) Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and (3) a nexus between the in-service 
disease or injury and the current disability (medical 
evidence) Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, 
competent medical evidence shows he has erectile dysfunction.  
However, he does not satisfy the other requirements to 
prevail in a claim for service connection.  The veteran is a 
lay person who has expressed an opinion relating his erectile 
dysfunction to service as a result of mumps.  During his June 
2003 testimony he asserted that he has had erectile 
dysfunction since service as a result of mumps.  As a 
layperson, he is not competent to address medical issues of 
causation or etiology of his erectile dysfunction.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Similarly, the 
Board is not competent to supplement the record with its own 
unsubstantiated medical conclusions, and certainly cannot 
oppose the competent VA medical opinions of record.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).
The veteran's service medical records are negative for any 
reports, treatment or diagnoses of erectile dysfunction 
during his period of active service, although the records do 
show that he was treated for parotid mumps with ensuing mumps 
orchitis and for gonococcus infection of the urethra.  
Following military service, a VA examiner in October 1957 
noted atrophy of the veteran's right testicle with loss of 
function, but the record at that time had no indication of 
erectile dysfunction.  The treatment record from JRC 
(Initials), M.D., dated in December 1971, reported slight 
decrease in libido and increased anxiety and that the veteran 
received testosterone injections.  In addition to other 
contemporaneous treatment records, JSH, M.D., reported in 
January 1979 that the veteran had been seen in April 1977 for 
reported impotency and that he was given depotestosterone for 
the impotency.  There was no nexus evidence in these reports.  
Likewise, VA medical records dated variously from September 
1986 through April 2002 refer to impotence, hormone therapy 
and erectile dysfunction.

Moreover, a VA examiner in October 2002 noted the veteran's 
recollection of sporadic impotence since age 18, which had 
become worse over the past 10 years, especially within the 
last four years.  The impression of probable multifactoral 
erectile dysfunction was based upon the presence of diabetes 
mellitus and hypertension, which are not service connected 
disorders, and antihypertensive therapy.  

More recently, a VA genitourinary examiner in May 2004 
reviewed the record and concluded that the veteran's erectile 
dysfunction was not related to the mumps orchitis he 
experienced in military service.  The rationale was well 
supported as it was based upon a review of the record and the 
examiner's knowledge of residuals of mumps orchitis.  For 
example, the examiner differentiated between the known 
complications or likely effects of bilateral orchitis and the 
unilateral mumps orchitis the veteran suffered.  The examiner 
felt it was noteworthy that the veteran had fathered several 
children, as this indicated he maintained adequate function.  
There was also a concurring opinion from a VA examiner in 
infectious diseases similarly based upon a review of the 
record contrasted with the veteran's recollections of 
illness.  Moreover, it appears the VA genitourinary examiner 
gave due consideration to the veteran's assertion that 
treating physicians told him that the mumps orchitis would 
cause sterility or impotence, but pointed out this had not 
been the case with the veteran.  Furthermore the clinical 
records he identified which were in the record did not 
contain such an opinion.  

In view of the evidentiary record with application of all 
pertinent governing criteria, the Board finds there exists no 
basis upon which to predicate a grant of entitlement to 
service connection for erectile dysfunction.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

Service connection for erectile dysfunction is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


